              Case 3:20-cv-07811-RS Document 73-2 Filed 05/07/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 8          Telephone: (415) 436-436-7428
            FAX: (415) 436-7234
 9          claudia.quiroz@usdoj.gov
10 Attorneys for United States of America

11
                                      UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN FRANCISCO DIVISION
14

15 UNITED STATES OF AMERICA,                     ) CASE NO. CV 20-7811 RS
                                                 )
16         Plaintiff,                            ) [PROPOSED] SEALING ORDER
                                                 )
17      v.                                       )
                                                 )
18   Approximately 69,370 Bitcoin (BTC), Bitcoin )
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin )
19   Cash (BCH) seized from                      )
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )
20                                               )
                                                 )
           Defendant.
21

22

23          Upon motion of the United States and good cause having been shown, IT IS HEREBY
24 ORDERED that Exhibits 1 and 2 to the Declaration of Michael Gronager, submitted in support of the

25 United States’ Opposition to Nobuaki Kobayashi’s Motion for Direct Access and Intervention shall be

26 filed under seal until further order of the Court, except that the Clerk of Court shall provide copies of the

27 sealed documents to employees of the United States Attorney’s Office. The United States Attorney’s

28 Office is permitted to share these documents for counsel with Nobuaki Kobayashi and as necessary to


     [PROPOSED] SEALING ORDER                             1                                v. 2/22/2020
             Case 3:20-cv-07811-RS Document 73-2 Filed 05/07/21 Page 2 of 2




 1 comply with its discovery obligations.

 2 IT IS SO ORDERED.

 3 DATED: ___________________

 4
                                              HON. RICHARD SEEBORG
 5                                            United States Chief District Judge
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] SEALING ORDER                 2                              v. 2/22/2020
